DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a DIV of 15/255,431 filed 09/02/2016, now U.S. Patent No 10,758,908 which claims benefit of U.S. Serial Application No. 62/213,666 filed 09/03/2015.

Status of the claims
Claims 17-21 and 23-37 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 and 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 is directed to a method of self-metering a fluid into a reaction chamber.
However, the method is incomplete as it omits various essential elements and it fails to recite essential structural cooperative relationships between these elements. These omissions amount to a gap between the elements and the necessary structural connections between the elements.  See MPEP § 2172.01.  
	
Specifically, claim 17 is directed to a method of self-metering of a fluid into a reaction chamber within a self-metering reaction device comprises: 
a sample reservoir, configured to accept a varying amount of fluid; 
a metering reservoir, configured to be a subportion of the sample reservoir and to hold a reaction amount of the fluid; 
a reaction chamber fluidly connected to the metering reservoir; and 
a plunger comprising a tip configured to make a seal with the metering reservoir so that the reaction amount of the fluid is sealed within the metering reservoir when the plunger is in contact with the metering reservoir, the plunger further configured to plunge the sealed reaction amount of the fluid from the metering reservoir into the reaction chamber, wherein the reaction chamber and plunger are configured so that the reaction chamber can be manually closed by folding over the plunger.

	The current claim 17 recites “a method of self-metering a fluid into a reaction chamber, comprising: 
dispensing the fluid into a sample reservoir, a subportion of which is a metering reservoir configured to hold a reaction amount of the fluid; 
folding over a plunger, thereby inserting the plunger into the sample reservoir and metering reservoir, the plunger comprising a tip configured to make a seal with the metering reservoir; 
creating the seal between the metering reservoir and the plunger so that the reaction amount of the fluid is sealed within the metering reservoir when the plunger is in contact with the metering reservoir;
and plunging, with the plunger, the sealed reaction amount of the fluid from the metering reservoir into the reaction chamber, thereby closing the reaction chamber.

As recited, claim 17 does NOT make clear whether the plunger, the sample reservoir configured to accept a varying amount of a fluid, said sample reservoir having a subportion that is a metering reservoir for holding a reaction amount of the fluid; and reaction member fluidically connected to the metering reservoir are all elements to a same metering device or are separate elements that are engageable; or
that the step of inserting the plunger into the sample reservoir involves a manually folding over of the plunger to insert the plunger so that the plunger is in contact with the metering reservoir and that this contact creates a seal between the plunger and the metering reservoir to drive the metering reservoir to hold the reaction amount of the fluid and that the additional step of plunging with the plunger, moves the sealed reaction amount of fluid from the metering reservoir into the reaction chamber (para [0021] of US2020/0391214).
Claims 18-21 and 23-37 are further rejected as they depend from claim 17.

Claim 17 is construed as currently reciting a confusing limitation i.e. the limitation “plunging, with the plunger… thereby closing the reaction chamber”. 
It is unclear how the act of inserting a plunger into a sample reservoir comprising a subportion that is a metering reservoir and/or how plunging with the plunger; is able to close a reaction chamber; or how having a reaction amount of fluid within the reaction chamber is able to close a reaction chamber. 

Claim 17 is required to make clear how all of the recited elements of the reaction chamber, the plunger and the sample reservoir are to engage with each other so as to achieve the preamble’s goal of “self-metering” of a fluid into a reaction chamber; and how the reaction chamber that has accepted a reaction amount of a fluid from a metering reservoir becomes closed. 
While the instant claim 17 clearly indicates that the closed reaction chamber comprises reaction amount of a fluid, it is currently unclear whether and how the action of plunging closes the reaction chamber; or whether the closing step of the reaction chamber involves an additional step that is not currently recited is.
Claims 18-21 and 23-37 are further rejected as they depend from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21, 26, 28, 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Nalesso et al. (US2008/0114304: cited in the IDS) in view of 23andme collection tube (2010: cited in the IDS).

Nalesso et al. (US2008/0114304)
Regarding claim 17, Nalesso et al. teach a syringe device (see Fig. 1, shown below as Fig. A) comprising:
a sample reservoir, configured to accept a varying amount of fluid; (sample reservoir 12 of Fig. 1 or Fig. A below) 
a metering reservoir, configured to be a subportion of the sample reservoir and to hold a reaction amount of the fluid (metering reservoir 11 of Fig. 1 or Fig. A below); 
a reaction chamber fluidly connected to the metering reservoir (see inlet 29 of Fig. 1 or Fig. A below); and 
a plunger comprising a tip configured to make a seal with the metering reservoir so that the reaction amount of the fluid is sealed within the metering reservoir when the plunger is in contact with the metering reservoir (movable plunger 16 of Fig. 1 seals metering reservoir 11 when metering into the reaction chamber), 
the plunger further configured to plunge the sealed reaction amount of the fluid from the metering reservoir into the reaction chamber.  
Fig. A


    PNG
    media_image1.png
    553
    323
    media_image1.png
    Greyscale



Omitted from Nalesso et al. (US2008/0114304)
	Nalesso et al. teach inserting a plunger into a sample reservoir having a subportion that is a metering reservoir, contact by the plunger and metering reservoir creates a seal between the metering reservoir at position (23) of Fig. A above, but Nalesso et al. do not teach folding over a plunger and plunging to close a reaction chamber.

23andme Manual
Regarding claim 17, The 23andmemanual illustrated as Fig. B below, teach a self-metering device comprising a funnel cap-linked syringe so that when the cap/plunger is manually folded over, the reaction chamber, then receives the saliva collected in the metering reservoir, is sealed. 

Fig. B

    PNG
    media_image2.png
    640
    770
    media_image2.png
    Greyscale


It would also have been obvious to the ordinary skilled artisan to modify the self-metering device of Nalesso by substituting the 23andme device funnel cap-linked syringe plunger in place of the plunger taught by Nalesso’s as these are functionally equivalent device element for initiating/promoting fluid dispension or plunging of a metered volume of a fluid from a metering reservoir of the metering device into a reaction chamber that is a detachable chamber or is on a microfluidic cartridge or storage chamber on the self-metering device. The ordinary skilled artisan would have been readily apprised on how to configure any reaction chamber that has accepted the metered volume of fluid from the metering reservoir for nucleic acid amplification (e.g. an isothermal amplification). The ordinary skilled artisan would been readily apprised to provide lyophilized or dried down components suitable for use for PCR, reverse transcription or a reaction involving probes within the reaction chamber that will accept metered volume of fluid/sample for promoting reduced sample loss by sample handling.
In view of the cited teachings of all the references, the instant claims 17-21, 26, 28 and 32-35 are prima facie obvious over the art.

Conclusion
No claims are currently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A. OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637